DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     GOLDEN CHIROPRACTIC, P.A., a/o/o QUANTEANA AUSTIN,
                        Appellant,

                                     v.

        ENTERPRISE LEASING COMPANY OF FLORIDA, LLC,
                          Appellee.

                               No. 4D21-1239

                          [September 15, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sandra Bosso-Pardo, Judge; L.T. Case No.
502019SC021508XXXXMB.

   Todd Landau of Todd Landau, P.A., Hollywood, for appellant.

   David C. Borucke of Cole, Scott & Kissane, P.A., Tampa, for appellee.

                       CONFESSION OF ERROR

PER CURIAM.

   Assignee, Golden Chiropractic, P.A., appeals the county court’s final
summary judgment in favor of Enterprise Leasing Company of Florida,
LLC. In response, Enterprise Leasing filed a confession of error and agrees
that a reversal is required. We accept the confession of error, reverse the
order appealed, and remand for further proceedings.

   Reversed and remanded.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.